Case: 4:20-cv-01327-SPM Doc. #: 1 Filed: 09/23/20 Page: 1 of 5 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCTION
LABORERS WELFARE FUND, an employee

benefit plan, and the BOARD OF TRUSTEES of

the Greater St. Louis Construction Laborers Welfare
Fund; CONSTRUCTION LABORERS PENSION
TRUST OF GREATER ST. LOUIS, an employee
benefit plan, and the BOARD OF TRUSTEES of

the Construction Laborers Pension Trust of Greater St.
Louis; ST, LOUIS VACATION FUND, an employee
benefit plan, and the BOARD OF TRUSTEES of the
St. Louis Vacation Fund; CONSTRUCTION
LABORERS & CONTRACTORS TRAINING FUND
OF EASTERN MISSOURI, an employee benefit plan,
and the BOARD OF TRUSTEES of the Construction
Laborers & Contractors Training Fund of Eastern
Missouri; and LOCAL UNION NOS. 42-110,
LABORERS INTERNATIONAL UNION OF NORTH
AMERICA, AFL-CIO, labor organizations,

Case No.

Plaintiffs,
Vv.

M&M MASONRY, LLC,

Smee” Net” nme mee See Mme mm” mee Mmm” mmm” mmm Nemes me” imme” Mmmm” Smee tee” Smee” Naeem” eee ee” ee eee’

Defendant.

COMPLAINT

Come now plaintiffs, by and through their attorneys, and for their cause of action against
defendant state:

1. Plaintiff, Greater St. Louis Construction Laborers Welfare Fund, hereinafter
referred to as “the Welfare Fund”, is an employee benefit plan within the meaning of Sections
3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended 29
U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiff Board of Trustees of the Welfare Fund is the Plan

Sponsor of the Welfare Fund and is a fiduciary within the meaning of Sections 3(21)(A) and 502
Case: 4:20-cv-01327-SPM Doc. #: 1 Filed: 09/23/20 Page: 2 of 5 PagelD #: 2

of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21){A)
and 1132.

2, Plaintiff Construction Laborers Pension Trust of Greater St. Louis, hereinafter
referred to as “the Pension Trust,” is an employee benefit plan within the meaning of Sections
3(2)(A), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §§1002(2)(A), (3), 1132 and 1145. Plaintiff Board of Trustees of the Pension Fund is
the Plan Sponsor of the Pension Fund and is a fiduciary within the meaning of Sections 3(21)(A)
and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§§1002(21){A) and 1132.

3. Plaintiff, St. Louis Vacation Fund, hereinafter referred to as “the Vacation Fund,”
is an employee benefit plan within the meaning of Sections 3(2){A), (3), 502 and 515 of the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(2)(A), (3),
1132 and 1145. Plaintiff Board of Trustees of the Vacation Fund is the Plan Sponsor of the
Vacation Fund and is a fiduciary within the meaning of Sections 3(21)(A) and 502 of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1002(21)(A) and 1132.

4. Plaintiff, Construction Laborers & Contractors Training Fund of Eastern Missouri,
hereinafter referred to as “the Training Fund” is an employee benefit plan within the meaning of
Sections 3(1), (3), 502 and 515 of the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§1002(1), (3), 1132 and 1145. Plaintiff Board of Trustees of the Training
Fund is the Plan Sponsor of the Training Fund is a fiduciary within the meaning of Sections
3(21)(A) and 502 of the Employee Retirement Income Security Act of 1974, as amended, 29

U.S.C. §§1002(21)(A) and 1132.
Case: 4:20-cv-01327-SPM Doc. #: 1 Filed: 09/23/20 Page: 3 of 5 PagelD #: 3

5. Local Unions Nos. 42 and 110, Laborers International Union of North America, AFL-
CIO, hereinafter referred to as “the Union,” are labor organizations representing employees in an
industry affecting commerce within the meaning of Sections 2(4), (5), (6), and (7) of the National
Labor Relations Act, as amended, 29 U.S.C. §§152(4), (5), (6), and (7), and Section 301 of the
Labor Management Relations Act of 1947, as amended 29 U.S.C. §185.

6. Defendant M&M Masonry, LLC, hereinafter referred to as “Defendant,” is a Missouri
limited liability corporation in good standing, with its office and its principal place of business
located within this judicial district, and is an employer in an industry affecting commerce within
the meaning of Sections 3(5), (11), (12), and 515 of ERISA, as amended, 29 U.S.C. §§1002(5),
(11), (12), and 1145, and Sections 2(2), (6), and (7) of the LMRA, as amended, 29 U.S.C. §§152(2),
(6), and (7).

7. This Court has jurisdiction by reason of Sections 502({a)(3), (a)(3)(ii), and 515 of
ERISA, as amended, §$1132(a)(3), (a}(3)(ii), and 1145, and Section 301(a) of the LMRA, as
amended, 29 U.S.C. §185(a).

8. At all times material, Defendant was bound by the provisions of a collective bargaining
agreement (“CBA”) requiring monthly payments to the Welfare, Pension, Vacation, and Training
Funds and other non-ERISA funds in specified amounts and the submission of monthly report
forms. The CBA and the plans adopted by the Trustees of the Welfare, Pension, Vacation, and
Training Funds also provide that the Trustees shall be permitted to perform a financial examination
of Defendant’s books and records, periodically, to insure that payments have been properly made
in accordance with the terms of the CBA.

9. The CBA referenced in paragraph 8 requires Defendant to pay liquidated damages of

twenty percent (20%) on delinquent contributions.
Case: 4:20-cv-01327-SPM Doc. #: 1 Filed: 09/23/20 Page: 4 of 5 PagelD #: 4

10. The CBA referenced in paragraph 8 also provides that the plaintiffs shall be entitled to
perform a financial examination of defendant’s books and records periodically to ensure that
employee benefit payments have been properly made in accordance with the terms of the
agreement.

11. Despite repeated demands, defendant has failed to fully submit to such a financial
examination.

12. It is impossible to know the full amount owed to the plaintiffs without a financial
examination of the defendant’s books and records, to which plaintiffs are contractually entitled.

13. Plaintiffs are entitled to recover interest, liquidated damages, costs, and reasonable
attorneys’ and accounting fees pursuant to Section 502(g) of the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §1132(g), and pursuant to the terms of the collective
bargaining agreement and the plans’ trust agreements.

WHEREFORE, plaintiffs pray the Court as follows:

lL. For an interlocutory Order of Accounting requiring defendants to submit their
books and records to an accountant selected by plaintiffs to determine the amounts owed to
plaintiffs during the period of February 1, 2017 through February 29, 2020;

2. For a judgment against defendant based upon amounts found owing by the
Accounting, including, but not necessarily limited to, contributions, liquidated damages, and
interest;

3. For an Order requiring defendant to make payments in the future to the plaintiffs in
accordance with the terms and provisions of the collective bargaining agreement, and such

collective bargaining agreements as may be negotiated and executed in the future;
Case: 4:20-cv-01327-SPM Doc. #: 1 Filed: 09/23/20 Page: 5 of 5 PagelD #: 5

4. For an Order requiring defendant to pay plaintiffs’ reasonable attorneys’ fees,
accounting fees, and costs pursuant to 29 U.S.C. §1132(g);
5. For such other and further relief as the Court may consider appropriate under the

circumstances.

Respectfully submitted,

HAMMOND and SHINNERS, P.C.
13205 Manchester Rd., Suite 210
St. Louis, Missourl 63131

Phone: (314) 727-1015

Fax: (314) 727-6804

/s/ Janine M. Martin
JANINE M. MARTIN, #46465

Attorneys for Plaintiffs
CERTIFICATE OF SERVICE

The undersigned hereby certifies that on September 23, 2020, the foregoing was filed
electronically with the Clerk of the Court and a copy was mailed by certified mail, return receipt
requested to the Secretary of Labor, United States Department of Labor, P.O. Box 1914,
Washington, D.C. 20013 and to the Secretary of Treasury, United States Treasury, 15th and
Pennsylvania Avenue, Washington, D.C. 20220.

/s/ Janine M. Martin
